Title: From James Madison to James Madison, Sr., 17 November 1791
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Novr. 17. 1791
My last informed you of the articles procured & forwardd. in consequence of my several commissions. I now send the key of the trunk in which some of the articles are contained. I forgot to mention that the Tea in the Dressing boxes belongs to my brother Ambrose.
You will see by the inclosed papers that the number of future representatives in Congress has been a subject of discussion, and is decided in favor of 1 for 30,000. As the bill is yet to pass thro’ all its forms in the House of Reps. and then go to the Senate it is not absolutely certain what the final determination may be. It is probable however that the vote taken will not be altered. You will see also that the great scene in France has closed in the most happy & honorable manner for the National Assembly. The meeting of the Legislature under the Constitution will open a new one, which it is to be hoped for the cause of liberty & humanity, will be equally successful.
